Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 Election/Restrictions
2)	This application is in condition for allowance except for the presence of claims 1-11 directed to inventions non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.
Response to Amendment
3)	Applicant’s amendments to the claims filed 06/13/2022 are accepted. Claims 12 and 20 are amended.
Response to Arguments
4)	Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. §§ 102, 103, filed 06/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 12-15, and 19-20 as being anticipated by U.S. PGPUB 20170028132 to Cronenberg et al., hereinafter Cronenberg; and the 35 U.S.C. 103 rejections of claims 16-17 as being unpatentable over Cronenberg, and claim 18 as being unpatentable over Cronenberg in view of WO2019183013 to Lagow et al. have been withdrawn. 
EXAMINER’S AMENDMENT
5)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-11 are cancelled
Allowable Subject Matter
6)	Claims 12-20 are allowed.
REASONS FOR ALLOWANCE
7)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 12 and 20, the closest prior art of record is Cronenberg (Examiner recognizes the claims are not exact, however, the portions of Cronenberg which both meet and fail to meet the claimed limitations are similar). While Cronenberg teaches a valve assembly (as shown in Fig. 6) for a drug delivery device (as shown in Fig. 2), the valve assembly comprising:
a valve housing having a first side and a second side positioned opposite from the first side;
a cannula (Fig. 6; 150) having a first end (as shown in Fig. 6) and a second end (end opposite to the end shown in Fig. 6), the cannula defining a central passageway (Examiner interprets the cannula as defining a central passageway, as the cannula runs centrally to at least a portion the valve housing);
a valve boot (Fig. 6; 134, 146) connected to the valve housing (as shown in Fig. 5) and defining an interior space (Examiner interprets the valve boot 134 to define an interior space, as 134 demarcates at least one edge of an interior space), the valve boot is configured to move from a pre-use position (as shown in Fig. 6) where the first end of the cannula is received within the interior space to a use position where the first end of the cannula extends outside of the valve boot and the interior space [Paragraph 0059]; and
a valve sleeve (Fig. 6; 152) defining a cannula space (as shown in Fig. 6), the valve sleeve is configured to move from a pre-use position wherein the first end of the cannula is received within the cannula space (as shown in Fig. 6) to a use position where the first end of the cannula extends outside of the valve sleeve and the cannula space [Paragraph 0059];
	Cronenberg fails to teach wherein the valve sleeve is positioned within the interior space defined by the valve boot.
The combined structure of the valve sleeve being positioned within the interior space defined by the valve boot imparts a novel and non-obvious function of the claimed invention; namely, to ensure the cannula and flow path of the system remain free of contamination - as noted by Applicant in Paragraph [0046] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783